     Case 2:16-cv-00722-RFB-EJY Document 105 Filed 11/23/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   INAG, INC., a Nevada corporation, and                     Case No. 2:16-cv-00722-JAD-EJY
     MARK H. JONES and SHERYLE L. JONES
 5   as Trustees of the Mark Hamilton Jones and
     Sheryle Lynn Jones Family Trust U/A/D
 6   November 7, 2013,                                                      ORDER
 7                   Plaintiffs,
 8            v.
 9   RICHAR, INC., a Nevada corporation,
10                   Defendant.
11

12            Pending Before the Court is Plaintiffs’ Motion for Leave to File Under Seal Exhibits 3, 12,
13   and 14 to Plaintiffs’ Motion for Summary Judgment (ECF No. 98). No response to this Motion was
14   filed.
15            As explained in Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006),
16   courts generally recognize a “right to inspect and copy public records and documents, including
17   judicial records and documents.” Id. at 1178 citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,
18   597 & n. 7 (1978). This right is justified by the interest of citizens who “keep a watchful eye on the
19   workings of public agencies.” Id. A party seeking to file a document under seal must file a motion
20   to seal and must comply with the Ninth Circuit’s directives in Kamakana. A party seeking to
21   maintain the secrecy of documents attached to dispositive motions must show compelling reasons
22   sufficient to overcome the presumption of public access. Id. If a sealing order is permitted, it must
23   be narrowly tailored. Press–Enterprise Co. v. Superior Ct. of Cal., Riverside Cty., 464 U.S. 501,
24   512 (1984). When a document is attached to a non-dispositive motion, the “public policies that
25   support the right of access to dispositive motions … do not apply with equal force . . ..” Kamakana,
26   447 F.3d at 1179 (citation omitted). “Thus a particularized showing, under the good cause standard
27   of Rule 26(c), will suffice to warrant preserving the secrecy of sealed discovery material attached to
28   non-dispositive motions.” Id. at 1180 (citations, quotation marks and brackets omitted).
                                                      1
     Case 2:16-cv-00722-RFB-EJY Document 105 Filed 11/23/20 Page 2 of 2




 1          The documents at issue here are attached to a dispositive motion (a motion for summary

 2   judgment). Thus, there must be a compelling reason to maintain the secrecy of these documents.

 3   However, as explained by the Ninth Circuit, the “presumption of access is not rebutted where, as

 4   here, documents subject to a protective order are filed under seal as attachments to a dispositive

 5   motion.” Foltz v. state Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1136 (9th. Cir. 2003) (internal

 6   citation omitted). Plaintiffs’ Motion offers no argument in favor of sealing 216 pages of documents

 7   other than these documents were produced by Defendant with an “Attorneys Eyes Only” designation

 8   established pursuant to the Stipulated Protective Order (ECF No. 28). As Plaintiffs point out, they

 9   are not the parties seeking to maintain the secrecy of these exhibits. Rather, it is Defendant who

10   seeks to do so and, therefore, it is Defendant’s obligation to justify the request to seal. Defendant

11   has submitted nothing to the Court establishing a basis for the secrecy of the document, which the

12   Court reviewed. The Court notes that, other than a handful of pages, the Court could not identify

13   anything in any of the documents that required the secrecy Defendant apparently seeks.

14          Accordingly,

15          IT IS HEREBY ORDERED that Plaintiffs’ Motion for Leave to File Under Seal Exhibits 3,

16   12, and 14 to Plaintiffs’ Motion for Summary Judgment (ECF No. 98) is DENIED without prejudice.

17          IT IS FURTHER ORDERED that Defendant shall have fourteen (14) days from the date of

18   this Order to file a memorandum with the Court providing the Court with the compelling reason(s)

19   any or all of Exhibits 3, 12, and 14 should be sealed.

20          IT IS FURTHER ORDERED that Exhibits 3, 12, and 14 to Plaintiffs’ Motion for Summary

21   Judgment (ECF No. 95) shall remain sealed until the Court issues a further order.

22

23          Dated this 23rd day of November, 2020

24

25

26
                                                   ELAYNA J. YOUCHAH
27                                                 UNITED STATES MAGISTRATE JUDGE
28
                                                      2
